DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges applicant’s amendments to claim 1 filed October 25, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, line 5
In regards to claim 1, line 20-23, it is unclear how the first and second wings do not extend past any point of the cylinder “in a direction oriented towards said first edge, and parallel to the line formed between the center of said hole and the center of said first edge.”  Specifically, as shown below in annotated Figure 2 of applicant’s device, the preceding lines of the claim define the first edge as the edge furthest in distance from a point at a center of the hole.  Based on the language of lines 20-23, the direction would be oriented as shown in Figure 2 below.  It is clear from Figure 2 that the first and second wings extend past any point of the cylinder in this direction, i.e. the wings are located at the end of the base with the first edge and the cylinder is located at the other end of the base opposite the end with the first and second wings, therefore, the wings of applicant’s device do extend past the cylinder in the direction recited.  The claim will be examined as supported by the specification and drawings.

    PNG
    media_image1.png
    763
    438
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godet (FR 2678214 A1) in view of Flickinger (US-1124882), and further in view of Urquhart et al. (US Pub. No. 2013/0239628).
9.	In regards to claim 1, Godet discloses a device comprising: a base 4 having a substantially flat and substantially rectangular shape (Figures 1 and 2); a first wing 23 and a second wing 24 attached to said base, and being substantially perpendicular to said base and substantially parallel to each other, and having substantially flat and substantially rectangular shapes (Figures 1 and 2); said first and second wings each having at least one circular hole 26 sufficiently sized to allow a shackle 28 (component 28 is considered as a shackle since it couples or fastens the wings to component 14) capable of having a width between approximately 25 and 75 millimeters to pass through (Figure 1); a cylinder 10 attached to said base, said cylinder having a separate structure from said first and said second wings; said cylinder being substantially perpendicular to said base; said cylinder being substantially hollow (Figures 1 and 2); wherein said base contains a circular hole (see Figure 2 below) that is smaller in diameter than said cylinder (smaller than the outer diameter of the cylinder, see Figure 2 below), and said cylinder is attached to said base over said hole (Figure 2); wherein said base has a first 
Godet fails to disclose that the base does not extend past the first and second wings in the direction, or that the wings meet the first edge of the base.  Flickinger teaches a device comprising a base (see Figure 6 below) with openings 2 for fasteners (Page 1, lines 41-46 and Figures 4 and 6) and first and second wings 3 being substantially perpendicular to the base, located on either side of the base, and each 
	Godet discloses that the first and second wings have chamfered corners (Figures 1 and 2), but fails to disclose that these corners are rounded.  Urquhart et al. teaches multiple components 58, 68, and 18 having rounded corners (Figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to round the corners of the wings of Godet so as to reduce the sharp corners, thereby providing a more ascetically pleasing device and to reduce the sharp corners on which a user may injure themselves.

    PNG
    media_image2.png
    757
    913
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    711
    879
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    884
    660
    media_image4.png
    Greyscale

10.	Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hooper et al. (US Pub. No. 2006/0065026) in view of Krueger (US Pub. No. 2014/0250957).  
11.	In regards to claim 1, Hooper et al. discloses a device comprising: a base 210 having a substantially flat and substantially rectangular shape (Figure 4A); a first wing 220 and a second wing 222 attached to said base (Figure 4A), and being substantially perpendicular to said base and substantially parallel to each other (Figure 4A), and having substantially flat and substantially rectangular shapes (the overall shape of each of the wings is substantially rectangular or a rounded off rectangular shape, as shown with dashed lines in Figure 4A below), and having rounded corners (see Figure 4D below); said first and second wings each having at least one circular hole 224 and 226 sufficiently sized to allow a shackle capable of having a width .

    PNG
    media_image5.png
    831
    968
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    423
    733
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    358
    730
    media_image7.png
    Greyscale

Response to Arguments
12.	Applicant's arguments filed October 25, 2021 have been fully considered but they are not persuasive.

14.	In regards to applicant’s remarks concerning the combination of Godet in view of Flickinger and the amendments to claim 1, applicant is referred to the rejection of claim 1 under 35 U.S.C. 112(b) set forth in Paragraph 6 above and the addition of reference Urquhart et al. (US Pub. No. 2013/0239628) to the rejection based on applicant’s amendments to claim 1.  In regards to applicant’s remarks on page 6, the examiner respectfully disagrees because the width of the wings of Godet have been increased in the rejection, which causes an increase in the overall size of the wings.  Furthermore, applicant has provided no evidence that the device of Godet would operate differently with wider wings.  The wings of Godet when widened would not interfere with other portions of the device such that the intended operation of the device would be hindered and would provide the benefit of protection to the fastener 5 on either side of the base.  Therefore, the rejection is maintained.
15.	In light of applicant’s amendments to claim 1, the objections to claim 1 and the rejection of claim 1 under 35 U.S.C. 112(b) set forth in the previous Office Action are withdrawn, however, new rejections of claim 1 under 35 U.S.C. 112(b) are set forth above.
Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        January 24, 2022